Claiming to be the widow of Valentine Sitter, who was divorced from her in 1893, and who died, testate, in 1921, plaintiff filed a petition in the probate court asking for the widow's distributive share of the personal property of the Sitter estate. In the probate court, and on appeal in the circuit court, she was found not to be the widow of Valentine Sitter, and the case is here by writ of error. Plaintiff claims the divorce was void for jurisdictional defects apparent on the face of the record.
This is not a proceeding under the statute (3 Comp. Laws 1915, § 13913), for allowance to a widow of the wearing apparel, ornaments and household effects of the deceased and other personal property to be selected by her, not exceeding in value $200. If it were there could have been no appeal from the probate order. Bordwell v. Saginaw Circuit Judge, 119 Mich. 421
. This is a proceeding under the statute (3 Comp. Laws 1915, § 13805), making all dispositions of personal property by last will and testament subject to the election of the wife to take her sum or share under the statute of distributions.
The record contains the inventory and appraisal of the estate and discloses personal property consisting of a horse, old buggy, wagon and a harness, all of *Page 313 
the value of $50. This proceeding does not concern such property and, as it appears there was no other personal property out of which petitioner could be granted a distributive share, if the wife of Valentine Sitter at the time of his death, we find no occasion to pass on the validity of the divorce.
Counsel for plaintiff asks us to pass upon the validity of the divorce and settle the question as it is intended to bring ejectment for plaintiff's interest in the real property. So far as the case before us is concerned, decision of the question would accomplish nothing and as to future litigation, it would be a declaratory judgment and the request must be denied.
The judgment is affirmed, with costs against plaintiff.
CLARK, C.J., and McDONALD, BIRD, SHARPE, MOORE, STEERE, and FELLOWS, JJ., concurred.